Seevers, J.
1. MORTGAGE: mortgagee bound by deoree and order on which !mel1f°r’s based. I. A construction was placed on the order of the circuit court of the United States above referred to in the case of Sloan v. Central Iowa R'y Co., 62 Iowa, 728. Ihe order is there sufficiently set J out. It was there determined that the order included the claim-of Sloan, and that, as the railway company accepted the road and property *657under the order, it was bound by the conditions which constituted a vital part of the order. We are not disposed to depart from such ruling, but adhere thereto. The trust company knew, or was bound to know, that the title of the railway company was based on the decree, and the order made when the sale was confirmed. It accepted the mortgage subject to such debts and liabilities as the federal court had made the prior and paramount lien on the property mortgaged to the trust company.
2 kaii> §i3l»fooenstN speSaUegislation. II. At the time the mortgage to the trust company was executed, there was in force a statute in.these words: “A judgment against any railway corporation for any injury to any person or property shall be a lien within the county where recovered on the property of such corporation, and such lien shall be prior and superior to the lien of any mortgage or trust, deed executed since the fourth of July, A. D. 1862.” Code, § 1309. It is insisted that this statute is in conflict with section 6, article 1, and section 12, article 8, of the constitution of this state, and also in conflict with the fourteenth amendment of the constitution of the United States. It is said the. statute under consideration is unconstitutional for the same reasons which were urged in Bucklew v. Central Railway Co., 64 Iowa, 603, against the constitutionality of section 1307 of the Code. So far as the constitutionality is concerned, there is no difference between the two sections.
For the reasons briefly stated in the case just cited, we are of the opinion that the statute under consideration is not in conflict with either the constitution of this state or the fourteenth amendment of the constitution of the United States.
Affirmed.